                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

CORNERSTONE CONSTRUCTION                           )
COMPANY OF TENNESSEE, LLC and                      )
ZACHARY GOODGAME,                                  )
                                                   )     No. 3:19-cv-00402
       Plaintiffs,                                 )
                                                   )     District Judge Mattice
v.                                                 )     Magistrate Judge Guyton
                                                   )
BUILDERS MUTUAL INSURANCE                          )     JURY DEMAND
COMPANY,                                           )
                                                   )
       Defendant.                                  )


               MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
               REMAND OR, ALTERNATIVELY, TO TRANSFER VENUE


       Pursuant to 28 U.S.C. § 1447(c), Plaintiffs Cornerstone Construction Company of

Tennessee, LLC (“Cornerstone”) and Zachary Goodgame respectfully submit the following

memorandum of law in support of their motion for the entry of an order remanding this action to

the Chancery Court for Williamson County, Tennessee or, alternatively, transferring this action

to the United States District Court for the Middle District of Tennessee. In support of this

memorandum, Plaintiffs state:

I.     Background Facts

       Cornerstone is a company engaged in the business of general contracting in the Middle

Tennessee area.       (Complaint at ¶ 1.)   Mr. Goodgame is the sole member of Cornerstone.

(Complaint at ¶ 2.)

       Defendant Builders Mutual Insurance Company is an insurance company that specializes

in insuring persons and businesses in the construction trade. (Complaint at ¶ 3.)




     Case 3:19-cv-01056 Document 9 Filed 11/11/19 Page 1 of 8 PageID #: 33
       Cornerstone was the general contractor for the construction of a single-family residence

located at 1086 Tullos Road, Franklin, Williamson County, Tennessee (“Residence”).

(Complaint at ¶ 5.)

       In June 2019, Adam, Amber, Ansley, Addison, Ralph and Catherine Mabry filed suit

against the Plaintiffs in Williamson County Chancery Court related to alleged defects in the

construction of the Residence and alleged personal injuries arising from the construction of the

Residence, Case No. 48450J (“Underlying Lawsuit”). (Complaint at ¶ 6.)

       Defendant insured the Plaintiffs under a Commercial Package Policy from October 2014

through October 2017, Policy Nos. CPP 0064972 00, CPP 0064972 01 and CPP 0064972 02

(collectively the “Policies”). (Complaint at ¶ 7.)

       On June 20, 2019, the Plaintiffs tendered the Underlying Lawsuit to Defendant for

defense and indemnity. (Complaint at ¶ 8.) By letter dated August 24, 2019, Defendant denied

the Plaintiffs’ request for defense and indemnity in the Underlying Lawsuit. (Complaint at ¶ 9.)

By letter dated August 26, 2019, the Plaintiffs again demanded that Defendant assume their

defense in the Underlying Lawsuit. (Complaint at ¶ 10.)

       As a result of Defendant’s refusal to defend the Plaintiffs in the Underlying Lawsuit, the

Plaintiffs filed a separate lawsuit in Williamson County Chancery Court against Defendant

seeking declaratory relief as to Defendant’s defense obligations in the Underlying Lawsuit.

(Complaint.)

       On October 14, 2019, Defendant filed a Notice of Removal. (D.E. 1.) Although the

Notice of Removal states that it is being filed in the “U.S. District Court for the Middle District

of Tennessee at Nashville”, it was actually filed in the United States District Court for the




     Case 3:19-cv-01056 Document 9 Filed 11/11/19 Page 2 of 8 PageID #: 34
Eastern District of Tennessee. (D.E. 1.) The court can take judicial notice that Williamson

County is located in the Middle Tennessee Federal District.

II.     Legal Standard

        28 U.S.C. § 1447(c) governs remand and provides as follows:

             A motion to remand the case on the basis of any defect other than lack of
             subject matter jurisdiction must be made within 30 days after the filing of
             the notice of removal under section 1446(a). If at any time before final
             judgment it appears that the district court lacks subject matter jurisdiction,
             the case shall be remanded. An order remanding the case may require
             payment of just costs and any actual expenses, including attorney fees,
             incurred as a result of the removal. A certified copy of the order of remand
             shall be mailed by the clerk to the clerk of the State court. The State
             court may thereupon proceed with such case.
        Addressing the burden of proof to be applied in evaluating a removal to Federal Court,

the Sixth Circuit Court of Appeals in Eastman v. Marine Mech. Corp. held:

             The provisions of section 1441(b) require a defendant to demonstrate that
             a district court would have original jurisdiction over a civil action in order
             to invoke the federal court's removal jurisdiction. Id. at 757. The party
             seeking removal bears the burden of demonstrating that the district
             court has original jurisdiction. Ibid.; Conrad v. Robinson, 871 F.2d 612,
             614 (6th Cir. 1989). "Because lack of jurisdiction would make any decree
             in the case void and the continuation of the litigation in federal court
             futile, the removal statute should be strictly construed and all doubts
             resolved in favor of remand." Brown v. Francis, 33 V.I. 385, 75 F.3d 860,
             864-65 (3d Cir. 1996); see also Her Majesty the Queen in Right of the
             Province of Ontario, 874 F.2d at 339.

438 F.3d 544, 549-550 (6th Cir. 2006) (emphasis added).

III.    Legal Argument

        A.      This Action Should Be Remanded Because The District Court Lacks Subject
                Matter Jurisdiction.

        Federal Courts “place[] a burden on a defendant seeking to remove an action to federal

court to show by a preponderance of the evidence that the amount in controversy requirement

has been met.” Hayes v. Equitable Energy Res. Co., 266 F.3d 560, 572 (6th Cir. 2001) (citation




       Case 3:19-cv-01056 Document 9 Filed 11/11/19 Page 3 of 8 PageID #: 35
omitted).   “Conclusory statements” as to the alleged amount in controversy are wholly

inadequate for a removing defendant to carry its burden. Leys v. Lowe's Home Ctrs., Inc., 601

F. Supp. 2d 908, 917-919 (W.D. Mich. January 9, 2009); see also Gatliff v. Firestone Indus.

Prods. Co., LLC, 2012 U.S. Dist. LEXIS 48746, *4 (E.D. Ky. April 5, 2012) (“This Court has

held that a defendant cannot satisfy his burden merely by making a conclusory assertion that

the amount in controversy requirement is met.”) (citation omitted).

       In Paragraph 7 of the Notice of Removal, Defendant asserts – without any basis

whatsoever – that “the amount involved in the controversy is in excess of $75,000.00, exclusive

of interest and costs”. (D.E. 1.)

       As set forth in Plaintiffs’ Complaint, Plaintiffs only seek a declaration as to Defendant’s

defense obligations under the Policies related to the Underlying Lawsuit. Under Tennessee law,

“contracts of insurance are strictly construed in favor of the insured”, Martin v. Powers, 505

S.W.3d 512, 517 (Tenn. 2016) (citation omitted), and “[t]he duty to defend is broader than the

duty to indemnify. … If even one of the allegations is covered by the policy, the insurer has a

duty to defend, irrespective of the number of allegations that may be excluded by the policy”,

York v. Vulcan Materials Co., 63 S.W.3d 384, 388, (Tenn. App. 2001) (citation omitted). In

fact, an “insurance company cannot refuse to defend unless ‘it is plain from the face of the

complaint that the allegations fail to state facts that bring the case within or potentially within the

policy's coverage.’” Id. (citation omitted).

       Plaintiffs do not in this action seek a declaration as to Defendant’s indemnity obligations

under the Policies. Furthermore, Plaintiffs do not reasonably anticipate that the cost of defending

a garden variety residential construction defect lawsuit would remotely approach $75,000.00.

Defendant’s Notice of Removal is merely a conclusory allegation as to the amount in




     Case 3:19-cv-01056 Document 9 Filed 11/11/19 Page 4 of 8 PageID #: 36
controversy, with no supporting factual basis, and does not satisfy the Defendant’s burden under

Eastman, Hayes, Levy and Gatliff. Because “all doubts are resolved in favor of remand”,

Eastman, supra, this action should be remanded to the Chancery Court for Williamson County,

Tennessee.

       B.       Alternatively, This Court Should Abstain From Exercising Jurisdiction In
                Accordance With Grand Trunk.

       The exercise of jurisdiction under the Federal Declaratory Judgment Act, 28 U.S.C. §

2201(a), is not mandatory. See Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494 (1942). In

Grand T. W. R. Co. v. Consolidated Rail Corp., 746 F.2d 323, 326 (6th Cir. 1984), the Sixth

Circuit Court of Appeals adopted a doctrine of abstention with respect to actions seeking

insurance-related declaratory judgments. In determining whether to abstain, the court in Grand

Trunk instructed federal district courts to consider the following factors:

             (1) whether the declaratory action would settle the controversy; (2)
             whether the declaratory action would serve a useful purpose in clarifying
             the legal relations in issue; (3) whether the declaratory remedy is being
             used merely for the purpose of "procedural fencing" or "to provide an
             arena for a race for res judicata;" (4) whether the use of a declaratory
             action would increase friction between our federal and state courts and
             improperly encroach upon state jurisdiction; and (5) whether there is an
             alternative remedy which is better or more effective.

746 F.2d at 326. In addition to these factors, courts have considered various other items,

including “whether federal common or statutory law dictates a resolution of the declaratory

judgment action”. Clifford v. Church Mut. Ins. Co., 2013 U.S. Dist. LEXIS 168761, *11 (S.D.

Oh. Nov. 27, 2013), quoting Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 560 (6th Cir. 2008),

quoting Bituminous Cas. Corp. v. J&L Lumber Co., Inc., 373 F.3d 807, 814-15 (6th Cir. 2004).

       District courts have applied these same factors in determining whether to abstain from

exercising jurisdiction over an insurance-related declaratory judgment action removed from state




     Case 3:19-cv-01056 Document 9 Filed 11/11/19 Page 5 of 8 PageID #: 37
to federal court. See e.g., McCormack v. Scottsdale Ins. Co., 130 F. Supp. 3d 1069 (E.D. Mich.

September 10, 2015) (remanding an insurance coverage declaratory judgment action removed

from state to federal court).

       Plaintiffs submit that abstention is warranted under Grand Trunk. First, this action will

not settle the controversy between the parties – rather, it will merely resolve Defendant’s defense

obligations. Second, Plaintiffs submit that the Williamson County Chancery Court – which is

where both this action and the Underlying Lawsuit were filed – sits in a better position to resolve

factual disputes between the parties. Finally, the legal issues raised in this case deal with

fundamental policy matters concerning an insurance carrier’s defense obligations to its insured

under Tennessee law. Plaintiffs submit that such policy issues should be resolved at the state

court level. For these reasons, abstention and remand to state court are warranted.

       C.      Alternatively, This Action Should Be Transferred To The United States
               District Court For The Middle District Of Tennessee.

       This action should be transferred to the United States District Court for the Middle

District of Tennessee. Defendant failed to file its Notice of Removal in “the district court of the

United States for the district and division within which such action is pending” as required by 28

U.S.C. § 1446(a). As such, transfer of venue to the Middle District of Tennessee is warranted.

See Smith v. Cariten Ins. Co., 2008 U.S. Dist. LEXIS 47911 (E.D. Tenn. Jun. 20, 2008).

IV.    Conclusion

       Based on the foregoing, Plaintiffs move the court for the entry of an order remanding this

action to the Chancery Court for Williamson County, Tennessee or, alternatively, transferring

this action to the United States District Court for the Middle District of Tennessee. Pursuant to

28 U.S.C. § 1447(c), Plaintiffs further move the court for an award of just costs and any actual




      Case 3:19-cv-01056 Document 9 Filed 11/11/19 Page 6 of 8 PageID #: 38
expenses, including attorney fees, incurred as a result of the wrongful removal. Plaintiffs request

leave to prove said amounts through a post-ruling declaration from undersigned counsel.


                                             Respectfully submitted,

                                             KAY GRIFFIN, PLLC


                                              s/ Michael A. Johnson
                                             MICHAEL A. JOHNSON (#30210)
                                             222 Second Avenue North
                                             Suite 340M
                                             Nashville, Tennessee 37201
                                             mjohnson@kaygriffin.com
                                             615-742-4800

                                             Attorney for Plaintiffs




     Case 3:19-cv-01056 Document 9 Filed 11/11/19 Page 7 of 8 PageID #: 39
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing memorandum has been
served via the CM/ECF system upon:

       David A. Draper
       Lewis, Thomason, King, Krieg &
       Waldrop, P.C.
       620 Market Street
       P.O. Box 2425
       Knoxville, TN 37901
       ddraper@lewisthomason.com

       Daniel W. Olivas
       Lewis, Thomason, King, Krieg &
       Waldrop, P.C.
       620 Market Street
       P.O. Box 2425
       Knoxville, TN 37901
       dolivas@lewisthomason.com

on this the 11th day of November, 2019.

                                               /s/ Michael A. Johnson




     Case 3:19-cv-01056 Document 9 Filed 11/11/19 Page 8 of 8 PageID #: 40
